585 So.2d 498 (1991)
In the Interest of T.S., a Child.
No. 91-1270.
District Court of Appeal of Florida, First District.
September 16, 1991.
Louis O. Frost, Jr., Public Defender, Ward L. Metzger, Juvenile Court Coordinator, Office of Public Defender, Jacksonville, for appellant.
Robert A. Butterworth, Atty. Gen., Gypsy Bailey, Asst. Atty. Gen., for appellee.
KAHN, Judge.
Appellant, a juvenile, appeals a judgment and sentence for indirect criminal contempt. He contends that the trial court erred in sentencing him to secure detention for the offense of contempt for violation of a dependency order. A number of recent decisions reject appellant's argument. In the Interest of A.M.R., 583 So.2d 823 (Fla. 1st DCA 1991); L.L. v. Woolsey, 583 So.2d 823 (Fla. 1st DCA 1991); In the Interest of T.T., 583 So.2d 736 (Fla. 1st DCA 1991); A.A. v. Rolle, 580 So.2d 282 (Fla. 3d DCA 1991); In Interest of R.A., 575 So.2d 807 (Fla. 4th DCA 1991). We affirm and certify conflict with T.D.L. v. Chinault, 570 So.2d 1335 (Fla. 2d DCA 1990).
SMITH and WIGGINTON, JJ., concur.